Citation Nr: 1510110	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-30 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to September 1972.  He had subsequent National Guard service from August 1983 to May 1985 with a period of full time training duty (FTTD) that began in August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied reopening the claim for service connection for bipolar disorder.

The matter also comes from a June 2011 rating decision in which the Pittsburgh RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Veteran did not perfect a timely appeal following the September 2012 statement of the case regarding these issues, the Board accepted testimony on the issues during a November 2014 video conference hearing, which also addressed the claimed psychiatric disorder.  Because the Board accepted testimony on the issues of service connection for bilateral hearing loss and tinnitus, the filing of a timely substantive appeal is waived and the issues are before the Board.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009); 38 C.F.R. § 19.35.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed RO rating decision in July 1997 denied service connection for a psychiatric disorder claimed as bipolar disorder; no appeal was thereafter made by the Veteran.

2.  Evidence added to the record since the July 1997 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for bipolar disorder and raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss was not manifested during active duty or FTTD service, sensorineural hearing loss was not exhibited within the first post-active duty service year, and any current bilateral hearing loss is not otherwise related to the Veteran's active duty or FTTD service.

4.  Tinnitus was not manifested during active duty or FTTD service, was not exhibited within the first post-active duty service year, and is not otherwise related to the Veteran's active duty or FTTD service.


CONCLUSIONS OF LAW

1.  The RO's July 1997 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the July 1997 RO rating decision to reopen the claim for service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Bilateral hearing loss was not incurred in or aggravated by any period of service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2014).

4.  Tinnitus was not incurred in or aggravated by any period of service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In June 2010 and March 2011, VCAA letters were issued to the Veteran with regard to his claims of service connection.  The June 2010 letter included notice of the evidence and information necessary to reopen the previously denied psychiatric claim on appeal.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, hearing testimony, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran was not afforded a VA audiological examination; however, for the reasons detailed in the decision below, the Board has found that an examination is not required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to reopening the psychiatric claim and deciding the hearing loss and tinnitus issues in appellate status.
II. Claim to Reopen

The Veteran seeks service connection for a psychiatric disability.  The claim was previously denied many times, including by the Board in February 1990, and the last final denial was in a July 1997 RO rating decision.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, the July 1997 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim is addressed further in the remand below.

III. Service Connection Claims

The Veteran contends that he has bilateral hearing loss and tinnitus disabilities that began during his active duty Marine Corps service in 1972 and continued to the present.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

The Board notes the one-year presumptive period described above does not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (IDT).

The term "active military service" includes active duty, and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, with respect to the Veteran's National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or full time training duty (FTTD) or from an injury incurred or aggravated while performing IDT.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT results from a disease process).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service treatment records were silent for complaints or diagnosis related to hearing loss or tinnitus.  In a February 1972 enlistment report of medical history the Veteran denied any history of ear trouble or hearing loss.  The Veteran underwent audiometric examination at separation in August 1972.  The audiometric testing results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
August 1972
(Separation)
RIGHT
5 
5
5
10
20

LEFT
5
5
10
15
10
  
Prior to the present claim, the Veteran had filed claims for entitlement to VA compensation benefits in May 1985, January 1990, March 1995, February 1997, and June 2010.  He did not claim entitlement to or mention problems with hearing loss or tinnitus in any of those claims.

Private treatment records dated as early as August 1973 and VA treatment records dated from May 1981 to May 2013 are associated with the claims file.  Records dated prior to February 2011, which is when the Veteran sought treatment from VA audiologists for decreased hearing and tinnitus and when he filed his current claim, are silent for complaints, diagnosis, or treatment for hearing problems or tinnitus.  During an August 1994 consultation with a private pain management specialist for headaches, the Veteran denied any tinnitus during a review of systems.  During a VA history and physical for a hospital admission in April 1998, the Veteran again denied any ear problems during a review of systems.

Following the February 2011 VA audiology examination, the audiologist identified mild to severe sensorineural hearing loss bilaterally, speech receptions thresholds coinciding with tone results, and good word recognition ability in each ear at elevated speaking levels bilaterally.

In November 2014, the Veteran testified that during boot camp he was exposed to loud noise from grenades, rifles, and mortars.  He stated that he "noticed that my hearing - that my hearing was affected at that point.  It wasn't really - it didn't seem right after I got out of boot camp.  And then...as the years went by...my hearing wasn't really too good."  He added that he then "went in the National Guard...into a rifle platoon" and on weekend maneuvers out in the field he used simulators, which were very loud.  He stated that the noise "really affected [his] hearing" and "at one point [he] went up to the VA...to take a hearing test" and was informed he needed hearing aids, which he had used ever since.  He reported that his hearing has been getting worse and worse even with the hearing aids.  

He also testified that he noticed the tinnitus or ringing in his ears in 1972 when he "came off the firing line" and had experienced ringing "continuously" since that time.  Stating that he "just tried to deal with it," he added, "I didn't know that my hearing was affected to the point where I was losing it."  Then, he explained that when he entered the National Guard, he was not given a hearing test like when he was in the Army.  Instead, he reported being sent to a regular doctor who just asked whether his hearing was good, "and I said, 'Yeah.'"  He testified that he was never on profile during active duty or National Guard service for hearing problems and that it was first noticed that he needed hearing aids "about five or six years ago" or approximately 2007.  His spouse testified that she had known the Veteran for 14 years and had noticed a problem with his hearing ever since she had met him [or since around 2000].

The Board has considered the medical and lay evidence of record and finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during active duty and National Guard service and finds his statements of noise exposure during boot camp and weekend drills generally credible.  Thus, the Board finds it likely that the Veteran had some noise exposure during his period of active duty service and FTTD.  The Board also finds that the Veteran is competent to identify perceived hearing loss and tinnitus.  However, he is not competent to diagnose hearing loss as such requires audiometric testing or to provide an opinion that any current hearing loss is due to in-service noise exposure as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

To the extent that the Veteran asserts that he noticed a change in his hearing and ringing in his ears during boot camp in 1972 and that each continued to the present time (see Nov. 2014 Hearing Transcript), the Board finds that he is not credible.  Notably, his remote assertion of perceiving hearing loss in 1972 is unsupported by contemporaneous audiometric data, which reflected normal hearing acuity at discharge examination.  Similarly, his testimony that he perceived hearing loss and tinnitus in 1972 that continued since service discharge is also contradicted by other statements he made.  In this regard, he specifically denied having tinnitus in September 1994 and denied having any problems associated with his ears in April 1998.  

Moreover, his assertion that he perceived ongoing hearing loss and tinnitus since 1972 is unsupported by post-service medical evidence of record.  Here, the fact that more than three decades of medical records are silent for any complaints of hearing loss or tinnitus until 2011 tends to weigh against the claim.  The Board finds that these medical records dating since August 1973 are relevant to the issue of whether the Veteran experienced or perceived problems with hearing or tinnitus during active duty or FTTD military service or within one year of separation from service in 1972 and whether any such problems continued to the present time, and the Board finds it reasonable to infer that he did not experience ongoing hearing or tinnitus problems since separation from any period service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, these records weigh against any finding of hearing loss or tinnitus incurred in service or continuing since service.

Furthermore, the Veteran clearly has understood the process for claiming entitlement to VA compensation benefits as he had filed numerous claims for service connection for a psychiatric disability prior to his February 2011 claim for hearing loss and tinnitus.  If he did perceive hearing loss and tinnitus in 1972 as alleged, the Board finds it curious that he did include hearing loss or tinnitus with the previous claims filed in 1985, 1990, 1995, 1997 or 2010 or at some other time before February 2011. 

Also, while the Veteran testified about a 1972 onset of hearing loss and tinnitus, his testimony also suggests that he did not perceive either in 1972 and instead noticed hearing loss and tinnitus gradually.  For example, he described coming off the firing line in 1972 and testified, "I didn't know that my hearing was affected to the point where I was losing it."  He also testified that "as the years went by...my hearing wasn't really too good," and "at one point I went up to the VA...to take a hearing test," which according to the evidence of record, that point was in February 2011.  The Board finds that the Veteran's testimony that he did not know he was losing his hearing in 1972 combined with post-service evidence in which he denied having tinnitus or ear problems in 1994 and 1998, respectively, also tends to contradict his assertion that he perceived each claimed disability in 1972.

In light of the above, the Board finds that the Veteran's statements asserting an onset and continuity of hearing loss and tinnitus symptomatology since service in 1972 lack credibility and are without probative value.  See e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Accordingly, neither the medical evidence nor the lay evidence supports a continuity of hearing loss or tinnitus symptomatology since service discharge or since within one year of active duty service discharge.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The lack of any evidence of continuing hearing loss or tinnitus for many years between the period of active duty and the initial documented complaints of hearing loss and tinnitus weighs against the claim.

The Board acknowledges that the Veteran receives disability benefits from the Social Security Administration (SSA) and those records have not yet been obtained and associated with the claims file.  However, the Veteran has consistently indicated that the SSA benefits were based on psychiatric disability.  As a result, the records are not pertinent to the hearing loss and tinnitus issues on appeal.

The Board also acknowledges that the Veteran was not afforded a specific VA examination to evaluate the nature and etiology of his claimed hearing loss and tinnitus disabilities.  Even assuming that the Veteran's current hearing loss meets the definition of hearing loss for VA compensation purposes outlined at 38 C.F.R. § 3.385, assuming that his report of current tinnitus is credible, and accepting as credible the Veteran's account of noise exposure during boot camp in 1972 and during National Guard drills or FTTD, the Board finds that the medical evidence of record is sufficient to decide these issues and no examination is required.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).  As detailed above, the Board has found the Veteran's account of perceiving ongoing hearing loss and tinnitus since 1972 or prior to 1998 to be contradicted and unsupported by other medical and lay evidence of record, and thus not credible.  Accordingly, a VA examination is not warranted.

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder; to this limited extent, the appeal is allowed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board has reviewed the entire claims file and finds that additional development is required before deciding the claim.  

The Veteran contends that his current psychiatric disability, which is diagnosed as bipolar disorder or schizoaffective disorder, bipolar type, first manifested in 1984 while he was on full time training duty (FTTD) with the National Guard.

He testified in November 2014 that his claimed psychiatric disability began in 1984 in the National Guard as a result of being under a lot of pressure during training, "schooling," and from the commanding officer.  He stated that he began to experience periods where he would not sleep at all for days at a time, feeling agitated, and suddenly "snapped" and had a bipolar episode with "a total hallucination-type thing."  He recalled that he broke the jaw of another soldier while in an "altered state" and was hospitalized the next morning.  He testified that while he was hospitalized, a military doctor told him that the military "aggravated the symptoms and brought the symptoms out of you."  He reported that the first time he received treatment for his schizoaffective bipolar-type disorder was in 1985 within a year of leaving the National Guard and that he had "never" had anything like this happen to him before the episode during National Guard service.  When asked about prior VA treatment in 1981 and 1982 for severe anxiety, which was discussed in the February 1990 Board decision that previously denied the claim, the Veteran stated that he "was agitated, but it was nothing like going through what [he] went through in the service."

A September 1984 Report of Medical Board described the Veteran's behavior in the weeks preceding a physical attack on a fellow soldier.  Following hospitalization and evaluation, the diagnosis was manic depressive psychosis, manic type.

A review of the evidence of record appears to suggest a long history of psychiatric disability.  A summary of the evidence, including the September 1984 Report of Medical Board and other medical records before and after the FTTD service, indicates that the Veteran experienced "frequent physical abuse by his mother and older [] siblings throughout his childhood."  He reported alcohol and drug (amphetamine) use since age 14 as well as mental health treatment at age 14.  He joined the U.S. Marine Corps at age 16, but was discharged in September 1972 when a clearance investigation revealed he was a minor.  Post-service reports of hospitalizations in the 1970s detail a history of drug dependency; drinking; violent, abusive, and combative behavior; anxiety, depression, and auditory and visual hallucinations after use of psychostimulants and alcohol.  Diagnoses included drug dependence, drug psychosis, depressive neurosis, adjustment reaction of adolescence, and passive aggressive personality disorder.

In May 1981 (prior to his National Guard service), he presented for VA treatment, requesting something for his nerves.  He complained of becoming extremely nervous over the past three months precipitated by a car accident in February 1981.  He admitted becoming violent, beating his brother and breaking windows.  He stated that he believed all his mental health problems were related to this post-service accident. 

Additional VA and private treatment records dated after the Veteran's National Guard service, which ended in May 1985, reflect continued alcohol and drug abuse, involvement in fights, a suicide attempt that resulted in serving time in prison for arson, and ongoing evaluation and treatment for bipolar disorder and schizoaffective disorder, bipolar type.

Based on this history, the Board requires a medical opinion to decide the claim.  Specific development requested is outlined below.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records, including any decision documents, pertinent to the Veteran's Social Security disability benefits (for bipolar disorder) as well as the medical records relied upon concerning that claim.

2.  Obtain ongoing records of evaluation and treatment for psychiatric disorders from the Erie VA Medical Center (VAMC) and related clinics dated from May 2013 to the present.

3.  After the outstanding medical evidence has been obtained or determined to be unavailable, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist to obtain a medical opinion as to the likely source of the Veteran's psychiatric disorder(s).  The Veteran's entire claims file, to include a complete copy of this REMAND and records associated with the electronic claims files (VBMS and Virtual VA), must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation should be accomplished.

The examiner should offer an opinion as to the following:
a) Did any psychiatric disability diagnosed on the current examination at least as likely as not (a 50 percent or greater degree of probability) have its onset during active duty service in 1972 and/or was a psychosis manifested within a year of separation from service in September 1972?
b) Did any psychiatric disability diagnosed on current examination at least as likely as not (a 50 percent or greater degree of probability) have its onset during the National Guard full time training duty (FTTD) that began in August 1984?
c) Did any psychiatric disability clearly and unmistakably preexist the Veteran's period of active service (March 1972 to September 1972)?
d) If a psychiatric disability clearly and unmistakably pre-existed the Veteran's period of active service in 1972, is it clear and unmistakable that it did not undergo an increase in its severity during service beyond its natural progress? 

The examination report should include the complete rationale for all opinions expressed.

4.  After completion of the above action, the AOJ should readjudicate the claim on appeal.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


